Citation Nr: 1134126	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-39 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.

6.  Entitlement to an initial compensable rating for hemorrhoids.

7.  Entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.

8.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1978 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007, May 2008, and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In the April 2007 decision, the RO denied the Veteran's petitions to reopen previously denied claims for a low back disorder and an acquired psychiatric disorder, finding that no new and material evidence had been submitted.  In the May 2008 decision, the RO granted service connection for pseudofolliculitis barbae, assigning an initial noncompensable rating, and also denied claims of service connection for hypertension and sinusitis.  In the April 2009 rating decision, the RO granted service connection for hemorrhoids, assigning an initial noncompensable rating, and denied his claim for entitlement to a 10 percent disability evaluation based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant claims service connection for a specified diagnosed disability, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for depression specifically, the Board notes that the Veteran has been diagnosed with and sought treatment for multiple acquired psychiatric disorders, including posttraumatic stress disorder (PTSD) and depression.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's claim is more accurately classified as one for any acquired psychiatric disorder.  See Clemons, 23 Vet. App. 1 (2009).

Further, and regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the Veteran's claims for service connection for a low back disorder and an acquired psychiatric disorder.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claims for service connection for a low back disorder and an acquired psychiatric disorder as claims to reopen.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in April 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  

As will be explained below, the Board is reopening the claims for service connection for a low back disorder and an acquired psychiatric disorder based upon receipt of new and material evidence.  The Board will remand the underlying claims of service connection for further development.  The Board also remands the Veteran's claims for service connection for sinusitis and hypertension, as well as his claims for increased ratings for his service-connected pseudofolliculitis barbae and hemorrhoids and his claim for entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In an October 2001 rating decision, the RO denied the Veteran's claims for service connection for a low back disorder and for depression.  The Veteran appealed the decision to the Board, which denied the claims in a May 2006 decision.

2.  Evidence received since the May 2006 decision is new; it relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a low back disorder and raises a reasonable possibility of substantiating the claim.

3.  Evidence received since the May 2006 decision is new; it relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  A May 2006 Board decision that denied the Veteran's claims of service connection for a low back disorder and depression is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  Since the prior final denial of the Veteran's claim for service connection for a low back disorder, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Since the prior final denial of the Veteran's claim for service connection for an acquired psychiatric disorder, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 2001 rating decision, the RO denied the Veteran's claims for service connection for a low back disorder and for depression.  The Veteran appealed the decision to the Board, which denied the claims in a May 2006 decision.   The Veteran did not appeal the denial, which became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  In June 2006, the Veteran sought to reopen his claims for service connection.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for service connection for a low back disorder and an acquired psychiatric disorder was the May 2006 Board decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for service connection for a low back disorder and depression in December 2000.  The RO denied the claims in October 2001, finding that the Veteran's musculoskeletal and psychiatric systems were found to be normal at his separation from service and that there was no evidence of a nexus between his claimed in-service back and psychiatric problems and any problems he was currently experiencing.  As such, the RO found that a grant of service connection was precluded.  The Veteran appealed the decision to the Board, which denied the claims in a May 2006 decision.  Despite being advised of his appellate rights, the Veteran did not appeal this decision to the United States Court of Appeals of Veterans Claims, and the decision thus became final.  

A review of the evidence added to the record since the Board's prior decision reflects that the Veteran has continued to seek treatment for both a back disorder and an acquired psychiatric disorder.  The Veteran has further submitted statements from his treating VA internist and psychiatrist, as well as from private providers, addressing the possibility of an etiological link between his time in service and his current back and psychiatric disabilities.  In a June 2006 statement, the Veteran's treating VA internist noted that she had treated the Veteran since 2000 for chronic back pain.  The physician acknowledged that she had not reviewed the Veteran's military records but noted that the Veteran had consistently reported that he first began experiencing back pain in service and had continued to experience similar pain to the present.  She thus concluded that "it seems well-documented that his back pain began during his service."  A private treatment provider submitted a similar opinion in January 2007, noting the Veteran's report of an in-service back injury and opining that "this single episode may be a sentinel [sic] event in the patient developing his chronic low back pain."

Similarly, the Veteran's treating VA psychiatrist submitted a letter in June 2006 in which he addressed the possibility of an etiological link between the Veteran's time in service and his psychiatric difficulties.  In the letter, the psychiatrist noted that he had treated the Veteran for depression since 2001 and that the Veteran had told him he first began experiencing depression while on active duty but was merely referred to a chaplain for counseling during that time.  A private psychiatrist submitted a letter in August 2008 echoing the VA psychiatrist's opinion.  In that letter, the private provider noted that the Veteran reported having first experienced depression while in service when he lost a friend in the Iran hostage crisis in 1979, following shortly after the dissolution of his marriage less than a year after he entered service.  Thus, the private psychiatrist opined that the Veteran's "current mental health problems are strongly connected to his military service."

As such, the Board finds that medical evidence from the Veteran's private and VA treatment providers is "new" in the sense that it was not previously before agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claims.  In this regard, the Board notes that in the May 2006 decision, the Board denied the Veteran's claims for service connection because the Veteran had not been found to have any back or psychiatric disability at the time of his separation from active duty, nor was there evidence to establish an etiological link between any back or psychiatric disability and service.  Prior to the receipt of the above-identified evidence, the Veteran had not provided evidence supporting his contention that he had current back or psychiatric disabilities that were etiologically linked to service.  Newly submitted evidence from the Veteran's private and VA treatment providers, however, addresses the possibility that his current diagnoses of back and psychiatric disorders could be etiologically linked to his time on active duty.  Because it helps to corroborate the Veteran's contention that he has current back and psychiatric disorders that began in service, this medical evidence adds to the record in a way that it should be considered new and material.  The Board thus finds that the identified evidence relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a). 

As new and material evidence in the form of medical evidence from the Veteran's treatment providers addressing the possibility of an etiological link between his claimed disorders and service has been submitted, the Board finds that the criteria for reopening the claims for service connection for a low back disorder and an acquired psychiatric disorder have been met.


ORDER

New and material evidence to reopen a claim of service connection for a low back disorder has been received; to this limited extent, the appeal is granted.

New and material evidence to reopen a claim of service connection for an acquired psychiatric disorder has been received; to this limited extent, the appeal is granted.


REMAND

In light of the Board's conclusion that the claims for service connection for a low back disorder and an acquired psychiatric disorder are reopened, the claims must be considered on a de novo basis.  The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of those claim, as well as the Veteran's claims for service connection for hypertension and for sinusitis.  The Board also finds that additional evidentiary development is necessary before a decision can be reached on the Veteran's claims for initial compensable ratings for his service-connected pseudofolliculitis barbae and hemorrhoids.  

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of this law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the RO failed to satisfy the duty to notify established by the VCAA.  Although the RO provided the Veteran with notice letters in February 2007, February 2008, April 2008, and June 2008, those letters did not address the Veteran's claim for entitlement to a 10 percent disability evaluation based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324, or even acknowledge that the Veteran had filed such a claim.  Thus, the Board finds action is required to satisfy the notification provisions of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim; those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the award).

The Board notes that the record contains statements the Veteran made to VA, including in an April 2001 treatment visit to his VA physician, concerning an award of disability benefits from the Social Security Administration (SSA).  However, no records substantiating the award are present in the claims file.  As records associated with the Veteran's SSA determination could be relevant to the claims on appeal, any available medical or other records associated with the Veteran's award of SSA disability benefits must be obtained and associated with the claims file.  The Board notes that once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio, 16 Vet. App. 183; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as arthritis and psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The Veteran has contended that he has a low back disorder, an acquired psychiatric disorder, and sinusitis as a result of his time on active duty.  In particular, the Veteran traces his current back disorder to an in-service muscle strain and contends that he was seen by a chaplain on multiple occasions for what was identified as "low motivation," which he believes to have in fact been depression.  The Veteran also contends that he first developed problems with his sinuses in service that have continued to the present.  

Regarding diagnosis of the Veteran's disabilities, the Board first acknowledges that the Veteran's service treatment records reflect that at his November 1964 entrance report of medical history, he was found to have a normal spine and musculoskeletal system, normal sinuses, and a normal psychiatric system.  He was treated in September 1979 for complaints of low back pain following a fall; at the time, he was diagnosed with muscle strain.  He was seen on two occasions for follow-up treatment.  He was also treated on multiple occasions for complaints of scratchy throat, sinus congestion, and a runny nose; these complaints were diagnosed variously as flu, viral cold syndrome, and upper respiratory infection.  Although the Veteran responded "Yes" when asked at a January 1982 report of medical history if he experienced sinusitis, report of medical examination in December 1983, pursuant to his separation from active duty, found him to have normal sinuses, as well as no musculoskeletal or spinal defects and no psychiatric abnormalities.  

As discussed above, post-service medical records reflect that treatment providers have identified the Veteran as suffering from various back disabilities, including degenerative joint disease and disc protrusion, which was diagnosed in September 2007.  The Veteran has also received ongoing treatment for his psychiatric problems, which have been identified primarily as major depression by private and VA treatment providers.  However, he was noted in a January 2010 VA treatment record to carry a diagnosis of both depression and posttraumatic stress disorder.  Additionally, the Veteran has received treatment on multiple occasions for complaints of sinus problems and was diagnosed in February 2002 with allergic rhinitis and again in February 2007 with allergic pharyngitis.

The Veteran has also submitted statements from private and VA treatment providers concerning his claimed low back and psychiatric disorders, and he testified before the undersigned Veterans Law Judge at a hearing in April 2011.  In a June 2006 statement, the Veteran's treating VA internist noted that she had treated the Veteran since 2000 for chronic back pain.  The physician acknowledged that she had not reviewed the Veteran's military records but noted that he had consistently reported first experiencing back pain in service that had continued to the present.  She thus concluded that "it seems well-documented that his back pain began during his service."  A private treatment provider submitted a similar opinion in January 2007, noting the Veteran's report of an in-service back injury and opining that "this single episode may be a sentinel [sic] event in the patient developing his chronic low back pain."  Similarly, the Veteran's treating VA psychiatrist submitted a letter in June 2006 addressing the possibility of an etiological link between the Veteran's service and his psychiatric difficulties.  In the letter, the psychiatrist noted that the Veteran had told him he first began experiencing depression while on active duty but was merely referred to a chaplain for counseling during that time.  A private psychiatrist submitted a letter in August 2008 echoing the VA psychiatrist's opinion.  In that letter, the private provider noted that the Veteran reported having first experienced depression while in service when he lost a friend in the Iran hostage crisis in 1979, following shortly after the dissolution of his marriage less than a year after he entered service.  Thus, the private psychiatrist opined that the Veteran's "current mental health problems are strongly connected to his military service."  However, these physicians did not offer any rationale for their opinions.  In addition, the Veteran has contended on multiple occasions, including at his April 2011 hearing, that he first developed problems with his back and sinuses while in service, and that he first began experiencing psychiatric difficulties while in service.

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology.  Savage, 10 Vet. App. at 488.  In that connection, the Veteran has alleged that he first had problems with his back, symptoms of an acquired psychiatric disorder, and sinus problems while in service and that those problems have continued to the present.  The Board notes that the Veteran is qualified, as a lay person, to report that he suffered pain or injury during service that has continued to the present.  See Savage, 10 Vet. App. at 495.  However, he is not competent to provide a medical opinion as to the onset of any current disability when medical expertise is necessary to make such an opinion.  See Washington, 19 Vet. App. at 362; see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2009).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  

In that connection, the Board notes that the Veteran has contended, to both VA and his treatment providers, that he first experienced back pain, psychiatric difficulties, and sinusitis in service and that those problems have continued to the present.  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he had firsthand knowledge, such as an injury during service or symptoms of a current disability.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability requiring medical expertise.  See id.   

Here, the Veteran has stated that he injured his back in service and has continued to have worsening back pain since his period of active duty.  He has also contended that his psychiatric symptoms and his sinus problems began while he was in service and have continued to the present.  As the Veteran is competent to state observable facts, such as the continuity of symptoms from his time in service to the present, but is not competent to testify as to etiology of a current disability, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain a medical examination and nexus opinion regarding the etiology of the Veteran's claimed low back disorder, acquired psychiatric disorder, and sinusitis.  See McLendon, 20 Vet. App. 79.  

In light of the above considerations, the Board concludes that medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully evaluate the Veteran's claim of service connection for a low back disorder, an acquired psychiatric disorder, and sinusitis.  38 U.S.C.A. § 5103A; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Thus, on remand, the Veteran should be afforded a VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of his claims file.  Specifically, the Veteran should be afforded an orthopedic evaluation in order to determine the current diagnosis or diagnoses of low back disability.  He must also be provided psychiatric examination to determine the current diagnosis or diagnoses of acquired psychiatric disorder and must be given an examination in order to determine the current diagnosis or diagnoses of his claimed sinus problems.  In addition to conducting a thorough examination, the designated examiners must provide a medical nexus opinion with respect to any identified low back, psychiatric, or sinus disability.  The opinions must address whether the Veteran has a low back disorder, an acquired psychiatric disorder, or sinusitis that is directly attributable to his active military service.  The examiners must include a well-reasoned medical opinion addressing the onset of any such diagnosed disabilities and the medical probabilities that such disabilities are related to the Veteran's time in service, particularly in light of his contentions and his in-service treatment for back pain and sinus problems.  The examiners' opinions must be based upon consideration of the Veteran's assertions and documented medical history through review of the claims file.  

The same analysis applies to his claim of service connection for hypertension.  A July 2010 statement from a VA physician shows that the Veteran has a diagnosis and is being treated with medication.  The Veteran has argued that his blood pressure was on the high side during military service and has been high since that time.  In order to ascertain whether currently diagnosed hypertension is traceable to his period of military service, a medical opinion is required.

Regarding the Veteran's claims for initial compensable ratings for his service-connected pseudofolliculitis barbae and hemorrhoids, the Veteran stated at his April 2011 hearing that his pseudofolliculitis barbae and hemorrhoids have worsened since the date of his last VA examination in March 2009.  In that connection, the Board notes that when specifically asked by his representative whether his service-connected disabilities have worsened, the Veteran answered "Yes" and described what he believes are worsening symptoms of both disabilities.  

The Board notes that the Veteran is qualified, as a lay person, to report increased symptomatology of a service-connected disability.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes here that the Veteran has claimed that his pseudofolliculitis barbae and hemorrhoids have worsened since his last examination, which occurred more than 2 years ago.  In light of these complaints, a remand is required to have examiners supplement the record with a report regarding the current severity of the Veteran's pseudofolliculitis barbae and hemorrhoids.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A. 

As the determination of the Veteran's claims for initial compensable ratings for his service-connected pseudofolliculitis barbae and hemorrhoids could affect the determination of the 38 C.F.R. § 3.324 issue, the Board finds that that claim is inextricably intertwined and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

With regard to the issue of entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU), the Board notes that the RO informed the Veteran via a July 2008 rating decision that it had denied his claim for a TDIU.  In an August 2008 statement, the Veteran expressed disagreement with the denial of the claim.  The Board finds that the August 2008 statement represents a timely notice of disagreement as to the July 2008 rating decision.  See 38 C.F.R. § 20.201 (2010).  However, the RO has not issued a statement of the case on the issue.  The United States Court of Appeals for Veterans Claims has held that a TDIU claim does not stand alone but instead is part and parcel of a claim for an increased rating for service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Given this connection between the claims already appealed and the TDIU claim, a supplemental statement of the case (SSOC) is required.

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must send the Veteran a VCAA-compliant notice letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is his ultimate responsibility to submit.  The Veteran must be specifically provided with notice concerning the information and evidence needed to substantiate a claim for entitlement to a 10 percent disability evaluation based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.  

2.  Any medical or other records relied upon by SSA in awarding the Veteran disability benefits must be sought.  The procedures set forth in 38 C.F.R. § 3.159(c) (2010) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2010).  

Back examination-examination must be conducted with a view toward determining a diagnosis of each low back disorder from which the Veteran currently suffers.  A VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that each diagnosed low back disorder is related to his active military service.  The examiner's report must reflect consideration of the Veteran's documented medical history and assertions (including those pertaining to an in-service back injury).  The examiner must specifically address the Veteran's in-service treatment for low back strain as well as his contentions relating his current back disability to his active duty.  The examiner must discuss the statements by the Veteran's private and VA treatment providers regarding the etiology of the Veteran's current low back disorder in the context of any negative opinion.  An explanation must be provided for each opinion, including setting forth medical reasons to accept or reject the Veteran's statements of continuity of problems since service.

Psychiatric examination-Psychological testing must be conducted with a view toward determining accurate diagnoses, such as whether the Veteran in fact experiences PTSD or any other acquired psychiatric disorder.  A VA examiner must thereafter review the Veteran's claims file and test results, examine the Veteran, and provide an opinion as to the medical probabilities that each acquired psychiatric disorder is related to his active military service.  All opinions must be set forth in detail and explained in the context of the record.  A well-reasoned etiological opinion must be provided for each diagnosed acquired psychiatric disorder.  The examiner must discuss the Veteran's multiple post-service psychiatric treatments, as well as the June 2006 and August 2008 physicians' letters, in the context of any negative opinion.  An explanation must be provided for each opinion, including setting forth medical reasons to accept or reject the Veteran's statements of continuity of problems since service.

Sinus examination-examination must be conducted with a view toward determining a diagnosis of sinusitis or any other upper respiratory disorder from which the Veteran currently suffers.  A VA examiner must review the claims file and medical history, examine the Veteran, and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed disorder is related to his active military service.  The examiner's report must reflect consideration of the Veteran's documented medical history and assertions.  The examiner must specifically address the Veteran's multiple in-service treatments for respiratory problems as well as his contentions relating his current complaints to his active duty.  An explanation must be provided for each opinion, including setting forth medical reasons to accept or reject the Veteran's statements of continuity of problems since service.

Hypertension examination-examination must be conducted with a view toward determining the onset of hypertensive vascular disease.  A VA examiner must review the claims file and medical history, examine the Veteran, and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed hypertension had its onset during or is related to his active military service.  The examiner's report must reflect consideration of the Veteran's documented medical history and assertions.  The examiner must specifically address the service records and the Veteran's statements regarding having hypertension since service.  An explanation must be provided for each opinion, including setting forth medical reasons to accept or reject the Veteran's statements of continuity of problems since service.

Skin examination-Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must review all pertinent records associated with the claims file and comment on the current severity of the Veteran's service-connected pseudofolliculitis barbae.  The examiner must address all signs and symptoms necessary for rating the Veteran's service-connected skin disability under the applicable rating criteria.  Moreover, the examiner must address the impact of the service-connected pseudofolliculitis barbae on the Veteran's ability to maintain or obtain gainful employment.  A complete rationale should be given for all opinions and conclusions expressed.

Hemorrhoids examination-All indicated studies must be performed, and all findings set forth in detail.  The examiner must review all pertinent records associated with the claims file and comment on the current severity of the Veteran's service-connected hemorrhoids.  The examiner must address all signs and symptoms necessary for rating the Veteran's service-connected hemorrhoid disability under the applicable rating criteria.  Moreover, the examiner must address the impact of the service-connected hemorrhoids on the Veteran's ability to maintain or obtain gainful employment.  A complete rationale should be given for all opinions and conclusions expressed.

4.  The adjudicator must ensure that the examination reports comply with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

6.  The Veteran and his representative must be sent a supplemental statement of the case on the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


